Citation Nr: 0427541	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-20 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to higher initial ratings for disability of the 
left hand and fingers resulting from multiple surgeries  (for 
which compensation, pursuant to the provisions of 
38 38 U.S.C.A. § 1151, has been awarded): 30 percent for 
musculoskeletal residuals, and 20 percent for numbness of the 
hand and fingers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from April 1950 to November 
1953.

Documents received in August 2001 show that the veteran had 
been awarded a monetary settlement to resolve a tort claim 
based on surgeries performed at the Charleston VA Medical 
Center (VAMC). 

In an October 2002 decision, the Board of Veterans' Appeals 
(Board) granted entitlement to compensation benefits, under 
the provisions of 38 U.S.C.A. § 1151, for disability 
affecting the left hand and fingers due to the above-
referenced surgeries.

This appeal comes to the Board on appeal from a January 2003 
decision that assigned an initial 30 percent evaluation for 
musculoskeletal residuals, and assigned an initial 20 percent 
evaluation for numbness of hand and fingers, each as a result 
of surgeries on the left hand, effective March 11, 1998.  The 
veteran submitted a notice of disagreement (NOD) with the 
assigned ratings in April 2003.  The RO issued a statement of 
the case (SOC) in June 2003, and the veteran submitted a 
substantive appeal in July 2003.

Because the veteran has disagreed with the initial ratings 
assigned following the grant of compensation benefits for his 
disability of fingers of the left hand, the Board has 
characterized the issue on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In January 2004, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.  During the 
hearing, the veteran submitted additional evidence directly 
to the Board, along with a waiver of initial consideration of 
the evidence by the RO.  This evidence is accepted for 
inclusion in the record.  See 38 C.F.R. § 20.800 (2003).

As a final preliminary matter, the Board notes that, during 
the January 2004 hearing, the veteran appeared to raise the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  As that issue has not been adjudicated by 
the RO, it is not properly before the Board; hence, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the effective date of the grant of compensation 
benefits under provisions of 38 U.S.C.A. § 1151, the 
veteran's disability affecting the left hand and fingers has 
been manifested, primarily, by an ankylosed long finger fixed 
in flexion; painful and limited motion of the index, ring, 
and little fingers; constant pain and tenderness of the palm; 
and numbness of the index tip, ring, and little fingers; 
together, these symptoms suggest functional impairment 
comparable to loss of use of the veteran's left hand.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for an initial 60 percent rating for disability of the left 
hand and fingers, resulting from multiple surgeries of the 
left hand (for which compensation, pursuant to 38 U.S.C.A. 
§ 1151, has been awarded) are met.  met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159,  
4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.71a, Diagnostic Codes 5221 
and 5125 (as in effect prior to, and since January 2, 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the appeal,  the 
Board finds that all notification and development action 
needed to fairly adjudicate the matter on appeal has been 
accomplished.

II.  Factual Background

Records show that the veteran presented at a VAMC with a 
contracture in the long finger of the left hand, and that he 
underwent a surgical trigger release procedure in the mid-
1990's.  Subsequently, the veteran incurred infections in his 
left hand and underwent multiple surgeries.

VA progress notes, dated in May 2000, show diagnoses of scar 
contracture of the long finger of the left hand, and mild 
reflex sympathetic dystrophy of the left hand.  The VA 
physician, noting the veteran's previous surgeries and 
infections, as well as his other medical conditions, 
recommended amputation.  

Private medical records, dated in November 2000, show that 
the veteran complained of a moderate aching pain, but mostly 
loss of function, of his left hand.  Examination revealed an 
incision along the axis of the long finger into the palm.  
There was an obvious contracture of the long finger with the 
metacarpophalangeal joint in 30 degrees of flexion, the 
proximal interphalangeal joint in approximately 45 degrees of 
flexion, and the distal interphalangeal joint in 
approximately 30 degrees of flexion.  The veteran was unable 
to straighten out the long finger.

The veteran underwent a VA examination in December 2002.  He 
reported the prior surgeries of his left hand, including 
complete removal of the tendon.  His long finger was now 
fixed in flexion.  The veteran reported constant pain in the 
middle finger, constant pain in the palm, and constant 
numbness of the second through fifth digits.  The scar still 
periodically opened and bled.  The veteran was unable to 
close his left hand or grab things.  He had minimal use of 
his third, fourth, and fifth fingers.  He had some use of the 
first and second digits.

On examination, the veteran's left hand had 2 well-healed 
surgical scars on the palm, with contracture underneath them.  
The entire palm was tender to palpation.  There was numbness 
and decreased sensation, as reported by the veteran, 
throughout the palmar surface of the second, fourth, and 
fifth digits.  There was significant clubbing of the nails.

With regard to range of motion, the veteran's second digit 
had flexion at the metacarpophalangeal joint from 0 to 95 
degrees; at the proximal interphalangeal joint of 0 to 100 
degrees; and at the distal interphalangeal joint of 0 to 35 
degrees.  His third digit was fixed at the 
metacarpophalangeal joint at 60 degrees, at the proximal 
interphalangeal joint at 65 degrees, and at the distal 
interphalangeal joint at 20 degrees.  The veteran's fourth 
digit had flexion at the metacarpophalangeal joint from 0 to 
90 degrees; at the proximal interphalangeal joint from 40 to 
95 degrees; and at the distal interphalangeal joint from 15 
to 35 degrees.  His fifth digit had flexion at the 
metacarpophalangeal joint from 0 to 95 degrees; at the 
proximal interphalangeal joint from 45 to 95 degrees; and at 
the distal interphalangeal joint from 0 to 90 degrees.  
  
The VA physician noted that the veteran was able to fully 
oppose the second, fourth, and fifth digits, but with only 
4+/5 motor strength and with significant pain.  The veteran 
was able to grip only with the second, fourth, and fifth 
fingers, but again with only 4+/5 motor strength and with 
significant pain.  The VA physician added that the veteran 
currently had minimal use of his left hand, with constant 
pain and numbness.

In a January 2003 rating decision, the RO assigned a 30 
percent rating under Diagnostic Codes 5299-5221 for 
musculoskeletal residuals, and assigned a 20 percent rating 
under Diagnostic Codes 8599-8512 for numbness of hand and 
fingers, each resulting from surgeries of the left hand, 
effective March 11, 1998.   

VA outpatient records, dated in December 2003, show a 
diagnosis of old Dupuytren's contracture with multiple failed 
surgeries and flexion contracture.  The VA physician 
commented that the only surgical treatment that would help 
the veteran at present was amputation of the long finger, 
which would hopefully ease the veteran's pain and allow him 
to have a little more functional hand.  The VA physician 
indicated that the veteran was reluctant to have the 
amputation at the present time.

During the January 2004 hearing, the veteran testified that 
he could neither pick things up nor grip things with his left 
hand.  He also testified to having pain in his left hand for 
24 hours a day, sometimes severe and which actually woke him 
at night.  The veteran testified that his index finger on the 
left hand was numb at the tip, and that the only finger that 
was not numb on his left hand was his thumb.  The veteran 
tried physical therapy; his only option now was amputation of 
the ankylosed long finger.  The veteran also testified to 
having swelling and drainage of pus at the surgical area.

III.  Legal Analysis

The veteran contends that his ankylosed long finger, limited 
motion of other fingers, and the pain and numbness of his 
hand and fingers, cause additional functional impairment and 
are more severe than currently rated.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluation(s) assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability affecting the veteran's left hand and fingers has 
been evaluated under Diagnostic Codes 5299-5221, which 
indicate a condition rated as analogous to favorable 
ankylosis of four digits of one hand; and under Diagnostic 
Codes 8599-8512, pursuant to which incomplete paralysis of 
all intrinsic muscles of the hand is evaluated.  See 
38 C.F.R. §§ 4.20, 4.27, 4.71a, 4.124a.  

Diagnostic Code 5221 contemplates favorable ankylosis of four 
digits of one hand.  A maximum evaluation of 30 percent is 
assigned for favorable ankylosis of the index, long, ring and 
little fingers of the minor hand.  Handedness for the purpose 
of a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  38 C.F.R. § 4.69 (2003).  In this 
case, the veteran's disability of fingers of the left hand 
involves the minor hand since records show that the veteran 
is right-hand dominant.

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits, the 
following rules were observed prior to January 2, 2002:  (1) 
Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, was rated as amputation.  (2) Ankylosis of 
both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, was rated as unfavorable ankylosis.  (3) With only 
one joint of a digit ankylosed or limited in its motion, the 
determination was made on the basis of whether motion is 
possible to within two inches (5.1 centimeters) of the median 
transverse fold of the palm; when so possible, the rating was 
for favorable ankylosis, otherwise unfavorable.  (4) With the 
thumb, the carpometacarpal joint was regarded as comparable 
to the metacarpophalangeal joint of other digits.  Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, was rated as amputation.  38 C.F.R. § 4.71a (effective 
prior to January 2, 2002).

Effective January 2, 2002, the criteria for the evaluation of 
ankylosis and limitation of motion of the digits of the 
hands, are as follows:

Under 38 C.F.R. § 4.71, Plates I and II provide a 
standardized description of ankylosis and joint motion 
measurement. The anatomical position, generally, is 
considered as zero degrees.  Motion of the thumb and fingers 
should be described by appropriate reference to the joints 
(see Plate III) whose movement is limited, with a statement 
as to how near, in centimeters, the tip of the thumb can 
approximate the fingers, or how near the tips of the fingers 
can approximate the proximal transverse crease of the palm.

The name of the "middle finger" is changed to "long finger" 
in diagnostic codes pertaining to digit ankylosis, limitation 
of motion, and finger amputations.  See 38 C.F.R. §§ 4.71 and 
4.71a.

The following rules are observed, effective as of January 2, 
2002, for evaluating ankylosis or limitation of motion of 
single or multiple digits of the hand:  (1) For the index, 
long, ring, and little fingers (digits II, III, IV, and V), 
zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand. 
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads. Only joints in these positions are 
considered to be in favorable position. For digits II through 
V, the metacarpophalangeal joint has a range of zero to 90 
degrees of flexion, the proximal interphalangeal joint has a 
range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.

(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers:  (i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.  (ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position.  (iii) If only 
the metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
centimeters) between the fingertip(s) and the proximal 
transverse crease of the palm, with the finger(s) flexed to 
the extent possible, evaluate as unfavorable ankylosis.  (iv) 
If only the metacarpophalangeal or proximal interphalangeal 
joint is ankylosed, and there is a gap of two inches 
(5.1 centimeters) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.

(4) Evaluation of ankylosis of the thumb ... (not relevant 
here).  (5) If there is limitation of motion of two or more 
digits, evaluate each digit separately and combine the 
evaluations.

As indicated above, pertinent criteria changed during the 
pendency of this appeal.  As there is no indication that the 
revised criteria are intended to have retroactive effect, VA 
has a duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  The record reflects that the 
RO has considered the former and revised criteria, and given 
the veteran notice of the revised criteria (see June 2003 
SOC).  Hence, there is no due process bar to the Board doing 
likewise.

In this case, the evidence shows ankylosis of each joint of 
the long finger, fixed in flexion, as well as painful and 
limited motion and swelling of the other fingers of the left 
hand.  Here, the maximum evaluation under Diagnostic Code 
5221, for disability analogous to favorable ankylosis of four 
digits of one hand, is currently assigned.  There is no 
higher evaluation available under that diagnostic code.  

The Board points out that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

Considering the evidence of record in light of the applicable 
rating criteria, and resolving all reasonable doubt in the 
veteran's favor (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102), the Board finds that there is objective evidence of 
overall moderate limitation of motion of the index, ring, and 
little fingers (i.e., unable to close the left hand) and 
sufficient evidence of additional functional loss due to 
constant pain in the long finger and in the palm of the hand 
to warrant assigning a higher  evaluation based on disability 
comparable to amputation  (i.e., ankylosis of each joint of 
the long finger, fixed in flexion) under both version of the 
rules observed for evaluating ankylosis.  38 C.F.R. § 4.71a 
(effective prior to and as of January 2, 2002).

Loss of use of the hand will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump with a suitable 
prosthetic appliance.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5125.

On VA examination in December 2002, the VA physician 
documented both significant pain and significant functional 
loss of the veteran's left hand.  There is also evidence that 
amputation of the ankylosed long finger was recommended as 
the only alternative for easing the veteran's pain and 
providing for a little more functional hand.  The evidence 
clearly indicates that the veteran experiences functional 
loss, in addition to that shown objectively, due to pain.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
204-7.  In this regard, the VA physician found that the 
veteran has only minimal use of his left hand.  

Given the objective findings, the veteran's complaints, the 
provisions of 8 C.F.R. §§ 4.40 and 4.45, and DeLuca, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that the evidence suggests, since the effective 
date of the grant of service connection, overall disability 
more comparable to loss of use of the minor hand, so as to 
warrant assignment of a 60 percent evaluation under 
Diagnostic Code 5125.  .

The Board notes that a 60 percent rating is also the maximum 
assignable under Diagnostic Code 5125, and that no higher 
evaluation is assignable under any other potentially 
applicable diagnostic code providing for an evaluation in 
excess of 60 percent.

The Board has also considered the provisions of 38 C.F.R. § 
4.124a, Diagnostic Code 8512, pursuant to which the RO 
initially assigned a separate, 20 percent evaluation for mild 
incomplete paralysis of the lower radicular group (intrinsic 
muscles of the minor hand).  A 30 percent evaluation would 
require moderate incomplete paralysis; a 40 percent 
evaluation would require severe incomplete paralysis.  A 60 
percent evaluation would require complete paralysis.  
38 C.F.R. § 4.124a, Diagnostic Code 8512.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

During the  December 2002 VA examination, the veteran 
reported experiencing constant numbness of the second through 
fifth digits of his left hand.  The VA physician also noted 
decreased sensation, although there is no finding of 
incomplete or complete paralysis.  

According to a Note following Diagnostic Code 5213, in all 
the forearm and wrist injuries (Diagnostic Codes 5205 through 
5213), multiple impaired finger movements due to tendon tie-
up, muscle or nerve injury, are to be separately rated and 
combined not to exceed the rating for loss of use of hand.  
Here, while the veteran clearly does have objective evidence 
of numbness without paralysis, the Board finds, by analogy, 
that, given the award of a 60 percent rating for overall 
musculoskeletal disability, as noted above, an additional 
rating would now exceed the rating for loss of use of the 
hand and would violate the rule against the pyramiding..  See 
38 C.F.R. § 4.14.

For the foregoing reasons, the Board finds that a single 60 
percent, but no higher, initial rating for disability of the 
left hand and fingers is warranted from the effective date of 
the grant of compensation benefits under 38 U.S.C.A. § 1151.  
See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5125; 
Deluca, 8 Vet. App. at 204-7.   


ORDER

An initial 60 percent for disability of the left hand and 
fingers resulting from multiple surgeries (for which 
compensation, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, has been awarded), is granted, subject to the legal 
authority governing the payment of monetary awards



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



